Simrall, C. J.,
delivered the opinion of the court.
In 1873, and for that year, Lee and Boykin became the lessees of Sands of a part of his land, at the stipulated rent of #500. On the 19th of April they executed to T. H. McRovie a trust deed, embracing certain chattels and their crops, but excepting the rent due to Sands. Prior to this, in January of the same year, Sands, in order to secure Bogle, Evans & Co. an indebtedness, conveyed to McRovie, trustee, certain lands, etc., and the crop to be made by him that year, “ and the income from lands rented to Lee, Boykin, and other frccdmen.”
On the 28th of November, 1873, Sands sued out an attachment for rent against Leo and Boykin, which was levied on the three bales of cotton in dispute.
McRovie, claiming the cotton as trustee, took out a writ of replevin against Shattuck, the sheriff, which he declined to execute, because, as he returned, the cotton was already in his possession. McRovie abandoned this suit. In the meantime *409the cotton was sold, under tbe attachment for rent, to F. S. White.
McKovie thereupon brought this action of replevin against him. The controlling question is whether he had such right to the cotton as will sustain that sort of action.
The security made by Lee and Boykiu for their creditors, Bogie, Evans & Co., was subordinate to the right of the landlord to enforce the payment of the rent out of the products of the demised premises. That conveyance covered the entire ■crops, subject to a liability for the rent, if the landlord should find it necessary to enforce his demand against them.
But the effect of the trust deed of Sands for the benefit of Bogle, Evans & Co. was to assign to the trustee, McKovie, for their use, the debt of Lee and Boykin for rent. So that Bogle, Evans & Co. were the beneficial owners of the cotton grown by Lee and Boykin, and also of the debt for rent. They acquired the entire crops of these tenants through their deed ■of trust, subject to any right of the landlord to appropriate so much of it as might be needed'to pay his debt.
But Sauds had transferred that claim to McKovie for their .use, and in this there was concentrated in their trustee the ■■original right of the landlord, as that of the tenants, Lee and Boykin, to the crop.
Under the deed of trust made by the tenants, after default made, the legal title vested in the trustee. It was proved on ■the trial that White, the defendant, was familiar with the transaction betwen these parties, knew that Sands had made the •assignment of the demand against Lee and Boykin, and that he had no interest in the rent due from them, and that his .attachment for rent was not a meritorious suit.
He cannot complain that he had been deceived by appearances, and parted with his money in good faith.
The judgment is reversed, and cause remanded for a new trial.